UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
KENNETH DICKERSON, et al.,                )
                                          )
            Plaintiffs,                   )
                                          )
      v.                                  )                   Civil Action No. 09-2213 (PLF)
                                          )
DISTRICT OF COLUMBIA, et al.,             )
                                          )
            Defendants.                   )
_________________________________________ )


                            MEMORANDUM OPINION AND ORDER

               It has come to the Court’s attention that at an earlier stage in this litigation, when

this case was before now-Chief Judge Richard W. Roberts, the District had raised an issue

whether some of the plaintiffs’ state law claims might be foreclosed by their alleged failure to

follow grievance procedures established by District of Columbia labor law. The District made

this argument in its motion to dismiss the First Amended Complaint. See Dkt. No. 5 at 9-14.

The District’s motion was denied as moot in a Memorandum Order that also granted the

plaintiffs leave to file a Second Amended Complaint. Dickerson v. Dist. of Columbia, 806 F.

Supp. 2d 116, 121 (2011).

               In that Memorandum Order, Judge Roberts deemed it “premature to conclude

from this briefing that the plaintiffs failed to exhaust their administrative remedies.” Id. The

District has not raised this argument in its briefing on the currently pending motion to dismiss the

Third Amended Complaint, although it has noted that “it does not waive such a defense, and

reserves the right to raise it in a subsequent motion.” See Reply [Dkt. No. 30] at 2 n.1.
               The Court notes that these arguments, if correct, could deprive the Court of

subject matter jurisdiction over at least some of the plaintiffs’ state law claims. See Robinson v.

Dist. of Columbia, 748 A.2d 409, 411 n.4 (D.C. 2000); see also Thompson v. Dist. of Columbia,

428 F.3d 283, 288 (D.C. Cir. 2005). Because a court may inquire sua sponte as to the presence

of subject matter jurisdiction at any stage of the proceedings, the Court concludes that these

issues should be considered in connection with the District’s currently pending motion to

dismiss. See Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006) (“The objection that a federal

court lacks subject-matter jurisdiction . . . may be raised by a party, or by a court on its own

initiative, at any stage in the litigation.”) (citation omitted). But because the parties have not

briefed this issue in their current motions papers, the Court believes they should be given the

opportunity to do so before it decides the District’s motion to dismiss. As oral argument is

currently scheduled for November 21, 2013, this date must be postponed to provide the parties

with sufficient time to brief the issue and for the Court to consider their arguments. Accordingly,

it is hereby

               ORDERED that the District shall file a supplemental memorandum of points and

authorities addressing the viability of plaintiffs’ state law claims, in light of District of Columbia

labor law, on or before December 2, 2013. Alternatively, the District may file a notice stating

that it rests on the arguments made in its Motion to Dismiss the Plaintiffs’ First Amended

Complaint [Dkt. No. 5] at pages 9-14; it is

               FURTHER ORDERED that the plaintiffs shall file a supplemental memorandum

of points and authorities addressing these issues on or before January 13, 2014; and it is




                                                  2
              FURTHER ORDERED that the oral argument scheduled for November 21, 2013,

is VACATED. After supplemental briefing on these issues has been completed, the Court will

reschedule oral argument at an appropriate time.

              SO ORDERED.



                                                   /s/______________________________
                                                   PAUL L. FRIEDMAN
                                                   United States District Judge
DATE: November 7, 2013




                                               3